Exhibit 10.3

 

 

Split Dollar Endorsement

Policy Number:  52860001

Insured:  Peter  R. Chase

 

The Company (hereafter called the Insurer) is directed to modify the policy
numbered above as follows.  The Company shall be defined as the company that
issued the policy.

 

It is John Hancock Variable Life Insurance Company.

 

POLICY
ENDORSEMENT:                                                                                                               The
following Endorsement is hereby made a part of this policy to which a copy is
attached.

 

OWNER                                                  Chase Corporation.

 

ASSIGNEE                                     Peter R. Chase

 

ASSIGNEE’S BENEFICIARY                                       Peter R. Chase
Trust U/T/D 9/27/04.

 

1.                                       OWNERSHIP, During the insured’s
lifetime:

(a)          The owner shall have all rights in the policy, subject to the
limitations of this Endorsement and to section (c),

(b)         The assignee shall have the right to designate the beneficiary and
to elect an income settlement option with respect to that portion of the death
proceeds specified in 2(b) below.

(c)          The owner retains the right to make loans against the policy and to
receive the cash values.  For any loans against the policy or receipt of any
amount, the signature of the owner shall be sufficient.

2.                                       BENEFICIARY, The death proceeds shall
be paid as follows:

(a)          To the owner, an amount equal to the greater of the Corporation’s
Cumulative Premiums as defined in the Split Dollar Agreement dated January 10,
2005, or the cash surrender value at the date of the insured’s death, but
reduced by any indebtedness (along with any unpaid interest) incurred by the
owner of this policy,

(b)         To the assignee’s beneficiary, any death proceeds in excess of the
amount specified in 2(a) above.

 

Payment by the Insurer of any or all surrender or death proceeds to the owner in
reliance upon an affidavit of the Treasurer of the Corporation as to the share
of death proceeds due it shall be a full discharge of the Insurer for such share
and shall be binding on all parties claiming any interest under this policy,

The above constitutes the Split-Dollar Endorsement to this policy,

The interest of any beneficiary shall be subject to any assignment of this
policy as provided herein,

All options and designations in effect as of the date of this Endorsement shall
remain in effect unless specifically changed by this Endorsement or by action
taken thereafter consistent with this Endorsement,

The provisions set forth in this direction when endorsed on the policy at the
Home Office of the Insurer shall prevail over any contrary provisions and shall
be effective as of the date of execution of this direction, except that any
payment made or action taken by the Insurer in reliance upon the provisions of
the policy before this change is endorsed shall be binding upon all parties
having an interest in the policy.

 

 

Signed at

Bridgewater, MA

 

on

January 10, 2005

 

 

 

 

 

 

 

 

 

 

 

Chase Corporation:

 

 

 

 

 

 

 

 

/s/ Paula M Myers

 

by

/s/ Everett Chadwick

 

 

 

Witness

 

 

Title:

Treasurer and CFO

 

 

 

 

 

 

 

 

/s/ Paula M Myers

 

by

/s/ Peter R. Chase

 

 

 

Witness

 

 

Peter R. Chase, Assignee

 

 

 

--------------------------------------------------------------------------------